 1                                                                  The Hon. Robert S. Lasnik
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                         No. CR20-135-RSL
11                           Plaintiff,
                                                        ORDER OF FORFEITURE
12                    v.
13
      JOSE L. CASABLANCA,
14
                           Defendant.
15
16
17         THIS MATTER comes before the Court on the United States’ Motion for Entry of
18 an Order of Forfeiture (“Motion”) seeking to forfeit to the United States Defendant Jose
19 L. Casablanca’s interest in the following property:
20          A sum of money in the amount of $7,025, representing proceeds the Defendant
21          personally obtained from the conspiracy.
22         The Court, having reviewed the United States’ Motion, as well as the other papers
23 and pleadings filed in this matter, hereby FINDS entry of an Order of Forfeiture is
24 appropriate because:
25         x The proceeds of Conspiracy to Distribute Controlled Substances, in violation
26             of 21 U.S.C. § 841(a)(1), (b)(1)(B) and 846, are forfeitable pursuant to 21
27             U.S.C. § 853;
28

     Order of Forfeiture - 1                                             UNITED STATES ATTORNEY
                                                                        700 S TEWART S TREET, S UITE 5220
     United States v. Casablanca, CR20-135-RSL
                                                                         S EATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
 1          x In his plea agreement, the Defendant agreed to forfeit the above-identified sum
 2               pursuant to 21 U.S.C. § 853, as it reflects proceeds he personally obtained from
 3               the conspiracy to which he entered a plea of guilty, Dkt. No. 61, ¶ 11; and,
 4          x This sum of money is personal to the Defendant; pursuant to Federal Rule of
 5               Criminal Procedure (“Fed. R. Crim. P.”) 32.2(c)(1), no third-party ancillary
 6               process is required before forfeiting it.
 7
 8          NOW, THEREFORE, THE COURT ORDERS:
 9          1)      Pursuant to 21 U.S.C. § 853, the Defendant’s interest in the above-
10 identified sum of money is fully and finally forfeited, in its entirety, to the United States;
11          2)      Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) – (B), this Order will become
12 final as to the Defendant at the time he is sentenced; it will be made part of the sentence;
13 and, it will be included in the judgment;
14          3)      No right, title, or interest in the identified sum of money exists in any party
15 other than the United States;
16          4)      Pursuant to Fed. R. Crim. P. 32.2(e), in order to satisfy this sum of money,
17 in whole or in part, the United States may move to amend this Order, at any time, to
18 include substitute property having a value not to exceed $7,025; and,
19          5)      The Court will retain jurisdiction in this case for the purpose of enforcing
20 this Order, as necessary.
21
22          IT IS SO ORDERED.
23
            DATED this 9th                   July
                                    day of ______________, 2021.
24
25
26
                                                  ________________________________________
27                                                THE HON. ROBERT S. LASNIK
28                                                UNITED STATES DISTRICT JUDGE

      Order of Forfeiture - 2                                                UNITED STATES ATTORNEY
                                                                            700 S TEWART S TREET, S UITE 5220
      United States v. Casablanca, CR20-135-RSL
                                                                             S EATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
 1 Presented by:
 2
 3
     s/Jehiel I. Baer
 4   JEHIEL I. BAER
     Assistant United States Attorney
 5
     United States Attorney’s Office
 6   700 Stewart Street, Suite 5220
     Seattle, WA 98101
 7
     (206) 553-2242
 8   Jehiel.Baer@usdoj.gov
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Order of Forfeiture - 3                      UNITED STATES ATTORNEY
                                                  700 S TEWART S TREET, S UITE 5220
      United States v. Casablanca, CR20-135-RSL
                                                   S EATTLE, WASHINGTON 98101
                                                           (206) 553-7970
